DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species I-III, as set forth in the Office action mailed on 4/30/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is partially withdrawn. Claims 4-5 & 9-10, directed to Species II-III, are no longer withdrawn from further consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141. However, claims 15-20, directed to Species II-III, remain withdrawn from consideration because the claims do not presently require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
----- Cancel claims 15-20. -----
Allowable Subject Matter
	Claims 1-6, 8-11 & 14 are allowed.
Claim 1 is allowable for at least the reason “the prism array includes a plurality of trigonal prisms each having a predetermined apex angle different from the other, and the predetermined apex angle of each trigonal prisms is determined based on an angle between a segment of a line connecting a visual field of the viewer and an apex of each prism and a reference horizontal surface, an upper apex angle of each prism, and a light beam passing ratio between a first facet disposed at an upper portion of each prism and a second facet disposed in a lower end of the prism in order to control all the trigonal prisms to have the same incident angle” as set forth in the claimed combination. 
Claims 2-6 & 8-10 are allowable due to their dependence on Claim 1.

Claim 14 is allowable due to its dependence on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872